Citation Nr: 0029210	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1946.  He died in March 1998.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the benefits sought.

The appellant presented testimony at a personal hearing held 
by the undersigned Veterans Law Judge at the local VARO on 
May 18, 2000.  Later that day, the appellant's accredited 
representative submitted copies of a May 2000 private 
doctor's statement and clinical records without a waiver of 
initial RO consideration.

The claim has not been developed on the matter of entitlement 
to dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. 1318(a), (b)(1) (West 1991 & 
Supp. 2000).  The Board will limit its consideration to the 
issues cited on the title page of this decision.


REMAND

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This amendment rewrites 
the 38 U.S.C. § 5107- "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).

In deciding this appeal, the Board will apply the amended 
version of section 5107 cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b) (1999).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Although the veteran's treating physician suggests that his 
service-connected seizure disorder was a contributory factor 
to his heart condition, the doctor pointed 
to no pertinent medical evidence or information of record in 
support of this conclusion.



Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

The claim of eligibility for Survivors'/Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code is inextricably intertwined with the claim of 
service connection for the cause of the veteran's death and 
will not be addressed by the Board pending completion of the 
development described below.  

Accordingly, this case is REMANDED to the RO for the 
following development: 

1.  The RO must obtain a medical opinion 
from an appropriate specialist for the 
purpose of addressing the cause of the 
veteran's death in March 1998, as shown 
on the death certificate and by the 
available medical records in the claims 
folder.  It is requested that the 
specialist address whether a direct 
cause-and-effect relationship is shown 
between the veteran's death and his 
service-connected grand mal epilepsy 
(seizure disorder), and if not, whether 
this disability and/or its residuals 
could have in any way contributed 
substantially or materially to cause his 
death.  This opinion should be based on a 
thorough and careful review of all the 
evidence contained in the claims folder, 
including the May 2000 report by Dr. 
Zimmerman.  A complete rationale for any 
opinion expressed must be provided, and, 
in particular, the specialist should 
discuss in light of his/her findings and 
medical judgment the efficacy of the 
medical treatise information provided by 
the appellant.  

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The RO should then re-adjudicate the 
appellant's claims for service connection 
for the cause of the veteran's death and 
eligibility for Chapter 35 benefits 
consistent with the pertinent amendment, 
regulations and caselaw outlined above.  
If either of these determinations remain 
adverse to the appellant, the RO should 
furnish the appellant and her accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until she is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


